Exhibit 3(ii) AMENDED AND RESTATED BYLAWS AS OF JUNE 15, 2012 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION a California corporation TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Section 1. Principal Office 1 Section 2. Other Offices 1 ARTICLE II DIRECTORS - MANAGEMENT 1 Section 1. Powers 1 Section 2. Number and Qualification of Directors 1 Section 3. Election and Term of Office of Directors 1 Section 4. Vacancies 2 Section 5. Removal of Directors 2 Section 6. Place of Meetings 3 Section 7. RegularMeetings 3 Section 8. Special Meetings 3 Section 9.
